EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Yong (Matthew) Lee on 03/11/2022. The annotated version of the allowed claims is attached to this action. 
The application is amended as follows: 
Claims 1 –11 are replaced with the following: 
1. A foldable 3D printer comprising:
a main body having an upper surface parallel to the ground;
a stage coupled to the upper surface of the main body and adapted to receive a molding material;
a nozzle unit capable of spraying the molding material onto the stage; 
a bridge assembly adapted to mount the nozzle unit and comprising two ends facing the main body, the bridge assembly being rotatably coupled to the main body, wherein the bridge assembly is capable of being positioned parallel to the upper surface and is capable of being positioned perpendicular to the upper surface;
wherein the main body comprises two lateral sides; 
wherein each of the lateral sides face the bridge assembly; 
wherein each lateral side comprises a swing bar coupling groove;
wherein each of the ends of the bridge assembly is capable of being rotatably coupled to one of the swing bar coupling grooves, respectively;
wherein each lateral side of the main body further comprises first and second swing bar securing grooves formed below the swing bar coupling groove, respectively; 
wherein each of the ends of the bridge assembly comprises a swing bar securing protrusion facing the main body and formed at a side of the end, respectively;
wherein each of the swing bar securing protrusions is capable of being respectively detachably coupled to one of the first swing bar securing grooves and/or one of the second swing bar securing grooves; 
wherein, when the bridge assembly is positioned parallel to the upper surface, each swing bar securing protrusion is fitted into the one of the first swing bar securing grooves, respectively; and
wherein, when the bridge assembly is positioned perpendicular to the upper surface, each swing bar securing protrusion is fitted into one of the second swing bar securing grooves, respectively.
2. The foldable 3D printer according to claim 1, further comprising:
wherein the bridge assembly has a U-shape within a plane; and 
wherein the plane of the U-shaped bridge assembly is capable of being placed parallel to the upper surface of the main body when the foldable 3D printer is not in use.
3. The foldable 3D printer according to claim 2, wherein the bridge assembly further comprises:
a bridge having the U-shape; and
a nozzle transfer bar coupled to the bridge and configured to guide movement of the nozzle unit in a Y-axis direction.
4. The foldable 3D printer according to claim 3, wherein the bridge comprises two  nozzle transfer bar guides, wherein the nozzle transfer bar guides guide movement of the nozzle transfer bar in a Z-axis direction.
5. The foldable 3D printer according to claim 4, further comprising:
wherein the bridge comprises a pair of swing bars and a support bar connected the swing bars, wherein each of the swing bars comprise one of the swing bar securing protrusions, respectively, such that the swing bars and support bar are capable of being rotated with respect to the main body;
wherein one of the nozzle transfer bar guides is respectively formed on each of the swing bars; and
wherein the nozzle transfer bar is coupled to the nozzle transfer bar guides to be movable in the Z-axis direction.
6. The foldable 3D printer according to claim 1, further comprising:
an extruder unit coupled to the bridge assembly and configured to supply the molding material to the nozzle unit; and 
wherein  the extruder unit is detachably coupled to the bridge assembly.
7. The foldable 3D printer according to claim 6, wherein the extruder unit comprises:
an extruder supplying the molding material to the nozzle unit;
an extruder motor coupled to the extruder to drive the extruder such that the extruder pushes the molding material to the nozzle unit; and
an extruder bracket having an L-shape to be partially interposed between the extruder and the extruder motor; and 
wherein the extruder bracket capable of being be fitted the bridge assembly.
8. The foldable 3D printer according to claim 7, further comprising:
wherein the bridge assembly comprises a bridge having a U-shape and comprising a pair of swing bars and a support bar connected to respective ends of the swing bars to form the U-shape; 
wherein the support bar comprises two ends and a bracket coupling protrusion formed at both ends of the support bar, the bracket coupling protrusions are configured to fit the extruder bracket the support bar;
wherein each bracket coupling protrusion comprises a first protrusion and a second protrusion; and
wherein the extruder bracket comprises an intervening portion interposed between the extruder and the extruder motor, and a fitting engagement portion protruding from one surface of the intervening portion in a perpendicular direction with respect to the intervening portion, the fitting engagement portion having a first fitting groove fitted to the first protrusion and a second fitting groove fitted to the second protrusion.
9. The foldable 3D printer according to claim 1, wherein the main body comprises:
a housing to which the bridge assembly is coupled;
a stage transfer guide embedded in the housing in a longitudinal direction of the housing to transfer the stage in an X-axis direction; and
a stage support coupled to the stage transfer guide to be transferred in the X-axis direction and having an upper surface coupled to the stage.
10. The foldable 3D printer according to claim 1, wherein the stage comprises:
a platform having a platform magnet; 
a stacking portion detachably coupled to the platform by magnetic force of the platform magnet; and
the platform being comprising a hole to facilitate attachment and/or detachment of the stacking portion.
11. The foldable 3D printer according to claim 1, further comprising:
a nozzle transfer belt coupled to the nozzle unit to transfer the nozzle unit;
multiple belt rotating rollers coupled to one surface of the bridge assembly to transmit power to the nozzle transfer belt to rotate the nozzle transfer belt; and
multiple roller motors coupled to another surface of the bridge assembly to drive the belt rotating rollers, respectively.

Reasons for Allowance
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 1 is at the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a bridge assembly being rotatably coupled to the main body, a main body with two lateral sides facing the bridge assembly; wherein each lateral side comprises a swing bar coupling groove; wherein each of the ends of the bridge assembly is capable of being rotatably coupled to one of the swing bar coupling grooves, respectively; wherein each lateral side of the main body further comprises first and second swing bar securing grooves formed below the swing bar coupling groove, respectively; wherein each of the ends of the bridge assembly comprises a swing bar securing protrusion facing the main body and formed at a side of the end, respectively; wherein each of the swing bar securing protrusions is capable of being respectively detachably coupled to one of the first swing bar securing grooves and/or one of the second swing bar securing grooves; wherein, when the bridge assembly is positioned parallel to the upper surface, each swing bar securing protrusion is fitted into the one of the first swing bar securing grooves, respectively; and wherein, when the bridge assembly is positioned perpendicular to the upper surface, each swing bar securing protrusion is fitted into one of the second swing bar securing grooves, respectively.
This allowable feature is best illustrated in Figure 6 of Applicant's drawings filed on 03/15/2021. 

    PNG
    media_image1.png
    336
    706
    media_image1.png
    Greyscale

(reproduction of Applicant's Figure 6 filed on 03/15/2021 illustrating a lateral side of the main (110) with first and second swing bar securing grooves (112 and 113) formed below a swing bar coupling groove (111)).


    PNG
    media_image2.png
    728
    532
    media_image2.png
    Greyscale

(reproduction of Applicant's Figure 8 filed on 03/15/2021 each of the ends of the bridge assembly comprises a swing bar securing protrusion (312) facing the main body and formed at a side of the end). 
	Simply stated, this alignment fixture is not taught in the art. The following references or consider the closest prior art but do not arrive at the novel feature above: 
US 20170036399 foldable 3D printer illustrated in Figures 12a-e;
CN 110815813's foldable 3D printer illustrated in Figures 3–5;
KR 1020180055152's (of record) Foldable 3D printer in Figures 1–4; 
US 20170173890's foldable 3D printer illustrated in Figures 1–3; 
US 20070035655's collapsible multifunctional scanning camera illustrated in Figures 1 – 10;
US 3687408's foldable support for limp plastic bags illustrated in Figures 1 – 5; and 
US 4927104's collapsible bag-supporting frame illustrated in Figures 1 – 5.
Therefore, claim 1 is allowed.
Claims 2 – 11 are allowed for the same reasons via their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
All remarks, objection, and rejections are moot because claims 1 – 11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANLEY L CUMMINS IV/Examiner, Art Unit 1743